Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 7, 2019

                                    No. 04-19-00321-CR

                                      Edward ROCHA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR8265
                     The Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
       The docketing statement was due upon perfecting appeal, but appellant has not filed the
docketing statement. See TEX. R. APP. P. 32.2. We order appellant’s counsel, Donald B.
Edwards, to file the docketing statement by June 17, 2019.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court